DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 13-15, & 19-20 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Juricak et al (9435104).
	Juricak et al disclose:
1. A hydraulic system for a work vehicle (10), the hydraulic system comprising: a hydraulic motor (50) configured to generate rotational power for one or more wheels on the work vehicle; a hydraulic pump (52) coupled to the hydraulic motor, wherein the hydraulic pump is configured to pump hydraulic fluid to the hydraulic motor; and a hydraulic control system comprising a processor (34) that is configured to: receive an input (32, 38, 40) indicative of a selection of a number of speed ranges that span between a minimum speed and a maximum speed for the work vehicle; and provide a motor command to set a motor volume of the hydraulic motor and a pump command to set a limit for a pump volume of the hydraulic pump to enable the number of speed ranges for the work vehicle (Column 7, Line 28 - Column 8, Line18).

5. The hydraulic system of claim 1, wherein the processor is configured to receive the input from an operator via one or more input devices (e.g. 22, 24, 26 in Fig. 2) within a cab (14) of the work vehicle.

6. The hydraulic system of claim 5, wherein the one or more input devices comprise a switch (e.g. 40, Column 5, Lines 16-38) that is switchable between discrete positions that each correspond to a different number of speed ranges that span between the minimum speed and the maximum speed for the work vehicle.

7. The hydraulic system of claim 1, wherein the processor is configured to output a graphical user interface (42) that displays a list of available modes for the work vehicle, wherein the list of available modes comprises a first speed mode with the number of speed ranges and a second speed mode with a different number of speed ranges that span between the minimum speed and the maximum speed for the work vehicle (Column 6, Lines 11-28).

13. A hydraulic control system for a work vehicle (10), the hydraulic control system comprising a processor (34) that is configured to: receive a configuration input from an operator (22) indicative of a selection of a first number of speed ranges that span between a minimum speed and a maximum speed for the work vehicle; receive a first shift input from the operator indicative of a request to shift to a first speed range of the first number of speed ranges; and provide a pump command to set a limit for a pump volume to a first limit to enable the first speed range of the first number of speed ranges (e.g. Fig. 3, Step 320).

14. The hydraulic control system of claim 13, wherein the processor is configured to: receive a second shift input from the operator indicative of a second request to shift to a second speed range of the first number of speed ranges; and adjust the limit for the pump volume to a second limit to enable the second speed range of the first number of speed ranges (e.g. Fig. 3, Steps 304 & 320).

15. The hydraulic control system of claim 13, wherein the processor is configured to output a graphical user interface (42) to display a list of available modes for the work vehicle, wherein the list of available modes comprises a first speed mode with the first number of speed ranges and a second speed mode with a second number of speed ranges, (Column 6, Lines 11-28).

19. A method of operating a hydraulic system for a work vehicle (10), the method comprising: receiving, at one or more processors (34), an input indicative of a selection of a first number of speed ranges that span between a minimum speed and a maximum speed for the work vehicle (e.g. from 22); adjusting, using the one or more processors, a motor volume of a hydraulic motor, a limit for a pump volume of a hydraulic pump, or both to enable the number of speed ranges (e.g. Fig. 3, Step 320); receiving, at the one or more processors, an additional input indicative of an additional selection of a second number of speed ranges that span between the minimum speed and the maximum speed for the work vehicle (Column 5, Lines 27-30); and adjusting, using the one or more processors, the motor volume of the hydraulic motor and the limit for the pump volume of the hydraulic pump to enable the second number of speed ranges (e.g. Column 9 Line 35 - Column 11, Line 5).

20. The method of claim 19, comprising: receiving, at the one or more processors, a further input indicative of a further selection of a first speed range of the first number of speed ranges for the work vehicle; and after adjusting the motor volume of the hydraulic motor, the limit for the pump volume, or both to enable the first speed range of the first number of speed ranges for the work vehicle: receiving, at the one or more processors, a drive command from one or more input devices within a cab of the work vehicle; and adjusting, using the one or more processors, the pump volume of the hydraulic pump within the limit for the pump volume of the hydraulic pump based on the drive command to enable an operator to drive the work vehicle at speeds within the first speed range of the first number of speed ranges for the work vehicle (e.g. Fig. 3, Step 320).

Allowable Subject Matter
Claims 2-4, 8-12, & 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
September 7, 2022